Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 1 of 14 Page ID
                                 #:10795



  1 LOUIS R. MILLER (State Bar No. 54141)
    smiller@millerbarondess.com
  2 BRIAN A. PROCEL (State Bar No. 218657)
  3 bprocel@millerbarondess.com
    DAVID W. SCHECTER (State Bar No. 296251)
  4 dschecter@millerbarondess.com
    MILLER BARONDESS, LLP
  5 1999 Avenue of the Stars, Suite 1000
    Los Angeles, California 90067
  6 Tel.: (310) 552-4400 / Fax: (310) 552-8400
  7
    MARY C. WICKHAM (State Bar No. 145664)
  8 mwickham@counsel.lacounty.gov
    VICKI KOZIKOUJEKIAN (State Bar No. 171588)
  9 vokzikoujekian@counsel.lacounty.gov
 10 LAURA QUINONEZ (State Bar No. 253862)
    lquinonez@counsel.lacounty.gov
 11 OFFICE OF LOS ANGELES COUNTY COUNSEL
    Kenneth Hahn Hall of Administration
 12 500 West Temple Street, Suite 648
    Los Angeles, California 90012
 13 Tel.: (213) 974-1811 / Fax: (213) 626-7446
 14
    Attorneys for Defendants
 15 LOS ANGELES COUNTY; LOS ANGELES
    COUNTY DEPARTMENT OF CHILDREN AND
 16 FAMILY SERVICES and DAVID SANDERS
 17
                          UNITED STATES DISTRICT COURT
 18
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 19
    KATIE A., et al.,                        CASE NO. 2:02-cv-05662
 20                                          JAK(FFMx)
 21              Plaintiffs,
                                             STIPULATION AND [PROPOSED]
 22        v.                                ORDER REGARDING THE
                                             COUNTY’S RULE 60(b)(5)
 23 DIANA BONTA, et al.,                     MOTION
 24
                 Defendants.
 25                                          Assigned to the Hon. John A. Kronstadt
                                             and Magistrate Judge Frederick F.
 26                                          Mumm
 27
 28
      443726.1                                                  Case No. 2:02-cv-05662 JAK(FFMx)
                 STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 2 of 14 Page ID
                                 #:10796



  1              Plaintiffs and Defendants Los Angeles County (“County”), the Department of
  2 Children and Family Services (“DCFS”) the Director of DCFS (together, the
  3 “County Defendants”), through their undersigned counsel of record, hereby stipulate
  4 and agree as follows:
  5              WHEREAS on July 16, 2003 the Court entered an order (the “2003 Consent
  6 Decree”) in which the Court approved the Settlement Agreement entered into
  7 between the Plaintiffs and the County Defendants and retained jurisdiction to
  8 enforce it;
  9              WHEREAS the County Defendants have filed a motion under Rule 60(b)(5)
 10 of the Federal Rules of Civil Procedure to vacate the 2003 Consent Decree (the
 11 “Motion”);
 12              WHEREAS the Plaintiffs and the County Defendants (together, the “Parties”)
 13 will engage in discovery in connection with the Motion, which will require the
 14 Parties to exchange information and documents that are confidential pursuant to
 15 private health information under the Health Insurance Portability and Accountability
 16 Act (“HIPAA”), confidential juvenile case file information under California Welfare
 17 & Institutions Code (“W&I Code”) section 827 and confidential mental health
 18 records under W&I Code section 5328, as well as confidential information such as
 19 social security numbers, taxpayer identification numbers, bank account information,
 20 and other confidential financial information;
 21              WHEREAS the Parties reserve their rights to object to any discovery requests
 22 or demands made;
 23              WHEREAS the Parties desire to enter into this stipulated protective order to
 24 facilitate the exchange and use of otherwise protected information for the limited
 25 purpose of litigating the County’s Motion and any other motions that the Parties
 26 might bring; and
 27              WHEREAS, the Parties having stipulated and good cause appearing:
 28              IT IS HEREBY STIPULATED AND ORDERED THAT:
      443726.1
                                                  2                Case No. 2:02-cv-05662 JAK(FFMx)
                    STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 3 of 14 Page ID
                                 #:10797



  1 I.           INTRODUCTION AND STATEMENT OF GOOD CAUSE
  2              A.     Plaintiffs
  3              Per the Parties’ stipulation, the Court entered an order on February 23, 2004
  4 certifying the plaintiff class as children and young adults who: (a) are in the custody
  5 of DCFS in foster care or who are at imminent risk of foster care placement by
  6 DCFS; (b) are eligible for services under the Early and Periodic Screening
  7 Diagnosis and Treatment (“EPSDT”) program of the Medicaid Act, as defined in 42
  8 U.S.C. § 1396; and (c) have a mental illness or condition that is documented or, had
  9 an assessment been completed, could have been documented; and (d) need
 10 individualized mental health services, including but not limited to professionally
 11 acceptable assessments, behavioral support and case management services, family
 12 support, crisis support, therapeutic foster care, and other medically necessary
 13 services in the home or in a home-like setting, to treat or ameliorate their illness or
 14 condition. (ECF Dkt. No. 149.)
 15              B.     Defendants
 16              The County Defendants are the County, DCFS and the Director of DCFS.
 17              C.     Statement of Good Cause
 18              Good cause exists for entry of this Protective Order. In connection with the
 19 County’s Motion and any related motions that the Parties might bring, the Parties
 20 may need to use information and documents that are confidential and privileged
 21 under HIPAA, W&I Code section 827 and W&I Code section 5328, as well as
 22 confidential financial information and private identification information, such as
 23 social security numbers, taxpayer identification numbers and other such
 24 information. The Parties enter into this Stipulated Protective Order without
 25 admitting that any particular document is protected under these statutes.
 26              D.     Miscellaneous
 27              The entry of this Stipulated Protective Order does not alter, waive, modify, or
 28 abridge any right, privilege, or protection otherwise available to any Party with
      443726.1
                                                    3                Case No. 2:02-cv-05662 JAK(FFMx)
                      STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 4 of 14 Page ID
                                 #:10798



  1 respect to the discovery of matters, including but not limited to any Party’s right to
  2 assert the attorney-client privilege, the attorney work product doctrine, or other
  3 privileges, or any Party’s right to contest any such assertion.
  4 II.          DEFINITIONS
  5              A.     Party
  6              “Party” means any party to this action, including all of its officers, directors,
  7 employees, consultants, retained experts, and legal counsel (and their support staff).
  8              B.     Confidential Information
  9              “Confidential Information” means any documents, testimony or information
 10 (regardless of how generated, stored, maintained produced, or made available) that:
 11 (1) is in the possession of a Designating Party who believes in good faith that such
 12 information is entitled to confidential treatment under applicable law; (2) is
 13 considered confidential under HIPAA, the California Confidentiality of Medical
 14 Information Act (Civil Code § 56, et seq.), California Welfare & Institutions Code
 15 section 827 and California Welfare & Institutions Code section 5328, or contains
 16 confidential financial information and private identification information, such as
 17 social security numbers, taxpayer identification numbers and other such information
 18 and (3) is produced or made available by any Party. All information produced or
 19 made available to the Parties pursuant to and following the Court's entry of this
 20 Protective Order shall receive all protections provided by this Protective Order, and
 21 shall be subject to all terms, conditions, limitations, and restrictions set forth in this
 22 Protective Order. It is the intent of the Parties that information will not be
 23 designated as confidential for tactical reasons and that nothing be so designated
 24 without a good faith belief that it has been maintained in a confidential, non-public
 25 manner, and there is good cause why it should not be part of the public record of this
 26 case.
 27 III.         SCOPE
 28              The terms, conditions, limitations, and restrictions imposed by this Protective
      443726.1
                                                    4                Case No. 2:02-cv-05662 JAK(FFMx)
                      STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 5 of 14 Page ID
                                 #:10799



  1 Order cover not only Confidential Information but also any identifying information
  2 copied or extracted therefrom, as well as all identifying information contained in
  3 copies, excerpts, summaries, notes, audio files, or compilations thereof. The terms,
  4 conditions, limitations, and restrictions imposed by this Protective Order also cover
  5 testimony, conversations, or presentations by Parties or their counsel that might
  6 reveal Confidential Information to persons other than the Parties. However, the
  7 terms, conditions, limitations, and restrictions imposed by this Protective Order do
  8 not cover any information known to Plaintiffs prior to entry of this Protective Order
  9 or obtained by Plaintiffs after entry of this Protective Order from a source who
 10 obtained the information lawfully and under no obligation of confidentiality. The
 11 terms, conditions, limitations, and restrictions imposed by this Protective Order also
 12 are not intended to have any effect on the Parties’ sharing of information,
 13 confidential or otherwise, with the Advisory Panel. This Protective Order does not
 14 supersede or modify the Settlement Agreement, and neither Plaintiffs nor the
 15 County Defendants shall be deemed to have taken any position, or made any
 16 agreement or concession, or assented in any way, on that issue merely by virtue of
 17 stipulating to the entry of this Protective Order. All Parties agree and stipulate that
 18 this Protective Order has no effect on existing rights and obligations of the Parties
 19 except as expressly set forth herein.
 20 IV.          DURATION
 21              The duties and obligations imposed by this Protective Order shall remain in
 22 effect for all time unless and until the Parties otherwise agree in writing or the Court
 23 otherwise orders.
 24 V.           PRODUCTION, REVIEW AND USE OF CONFIDENTIAL
 25              INFORMATION
 26              A.     Medical and Other Information Pertaining to Plaintiff Class
 27                     Members
 28              Notwithstanding the confidentiality restrictions of the HIPAA, the California
      443726.1
                                                    5                Case No. 2:02-cv-05662 JAK(FFMx)
                      STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 6 of 14 Page ID
                                 #:10800



  1 Confidentiality of Medical Information Act (Civil Code § 56, et seq.), California
  2 Welfare & Institutions Code section 827 and California Welfare & Institutions Code
  3 section 5328, the Parties’ use and access to Confidential Information shall consist of
  4 dependency and juvenile case information as well as medical and mental health
  5 information pertaining to the Plaintiff class members. The Parties are expressly
  6 authorized to use and disclose through discovery Confidential Information as
  7 necessary to support or oppose the County’s Motion and any other motions in this
  8 lawsuit.
  9              B.     Procedure For Designating Confidential Information
 10              Any Documents, Testimony, or Information to be designated as
 11 “Confidential” must be clearly so designated before the Document, Testimony, or
 12 Information is disclosed or produced. The parties may agree that a case name and
 13 number are to be part of the “Confidential” designation. The “Confidential”
 14 designation should not obscure or interfere with the legibility of the designated
 15 Information.
 16              Each Party or Non-Party that designates information or items for protection
 17 under the Order must take care to limit any such designation to specific material
 18 that qualified under the appropriate standards. The Designating Party must
 19 designate for protection only those parts of material, documents, items, or oral or
 20 written communications that qualify so that other portions of the material,
 21 documents, items, or communications for which protection is not warranted are not
 22 swept unjustifiably within the ambit of this Order.
 23              Mass, indiscriminate, or routinized designations are prohibited. Designations
 24 that are shown to be clearly unjustified or that have been made for an improper
 25 purpose (e.g., to unnecessarily encumber the case development process or to
 26 impose unnecessary expenses and burdens on other parties) may expose the
 27 Designating Party to sanctions.
 28
      443726.1
                                                    6                Case No. 2:02-cv-05662 JAK(FFMx)
                      STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 7 of 14 Page ID
                                 #:10801



  1              If it comes to a Designating Party’s attention that information or items that it
  2 designated for protection do not qualify for protection, that Designating Party must
  3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
  4              For Documents (apart from transcripts of depositions or other pretrial or trial
  5 proceedings), the Designating Party must affix the legend “Confidential” on each
  6 page of any Document containing such designated material.
  7              For Testimony given in depositions the Designating Party may either:
  8                           i.     identify on the record, before the close of the deposition,
  9 all “Confidential” Testimony, by specifying all portions of the Testimony that
 10 qualify as “Confidential”;” or
 11                           ii.    designate the entirety of the Testimony at the deposition
 12 as “Confidential” (before the deposition is concluded) with the right to identify
 13 more specific portions of the Testimony as to which protection is sought within 14
 14 days following receipt of the deposition transcript. In circumstances where portions
 15 of the deposition Testimony are designated for protection, the transcript pages
 16 containing “Confidential” Information may be separately bound by the court
 17 reporter, who must affix to the top of each page the legend “Confidential”, as
 18 instructed by the Designating Party.
 19              For Information produced in some form other than Documents, and for any
 20 other tangible items, including, without limitation, compact discs or DVDs, the
 21 Designating Party must affix in a prominent place on the exterior of the container
 22 or containers in which the Information or item is stored the legend “Confidential”.
 23 If only portions of the Information or item warrant protection, the Designating
 24 Party, to the extent practicable, shall identify the “Confidential” portions.
 25              The inadvertent production by any of the undersigned Parties or non-Parties
 26 to the Proceedings of any Document, Testimony, or Information during discovery
 27 in this Proceeding without a “Confidential” designation, shall be without prejudice
 28 to any claim that such item is “Confidential” and such Party shall not be held to
      443726.1
                                                  7                Case No. 2:02-cv-05662 JAK(FFMx)
                    STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 8 of 14 Page ID
                                 #:10802



  1 have waived any rights by such inadvertent production. In the event that any
  2 Document, Testimony, or Information that is subject to a “Confidential”
  3 designation is inadvertently produced without such designation, the Party that
  4 inadvertently produced the document shall give written notice of such inadvertent
  5 production within ten (10) days of discovery of the inadvertent production, together
  6 with a further copy of the subject Document, Testimony, or Information designated
  7 as “Confidential” (the “Inadvertent Production Notice”). Upon receipt of such
  8 Inadvertent Production Notice, the Party that received the inadvertently produced
  9 Document, Testimony, or Information shall promptly destroy the inadvertently
 10 produced Document, Testimony, or Information and all copies thereof, or, at the
 11 expense of the producing Party, return such together with all copies of such
 12 Document, Testimony or Information to counsel for the producing Party and shall
 13 retain only the “Confidential” materials. Should the receiving Party choose to
 14 destroy such inadvertently produced Document, Testimony, or Information, the
 15 receiving Party shall notify the producing Party in writing of such destruction
 16 within ten (10) days of receipt of written notice of the inadvertent production. This
 17 provision is not intended to apply to any inadvertent production of any Document,
 18 Testimony, or Information protected by attorney-client or work product privileges.
 19 In the event that this provision conflicts with any applicable law regarding waiver
 20 of confidentiality through the inadvertent production of Documents, Testimony or
 21 Information, such law shall govern.
 22              In the event that counsel for a Party receiving Documents, Testimony or
 23 Information in discovery designated as “Confidential” objects to such designation
 24 with respect to any or all of such items, said counsel shall advise counsel for the
 25 Designating Party, in writing, of such objections, the specific Documents,
 26 Testimony or Information to which each objection pertains, and the specific reasons
 27 and support for such objections (the “Designation Objections”). The Parties agree to
 28 meet and confer promptly if either party raises a Designation Objection, and if such
      443726.1
                                                  8                Case No. 2:02-cv-05662 JAK(FFMx)
                    STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 9 of 14 Page ID
                                 #:10803



  1 meet and confer is not successful in resolving the dispute, the parties agree to submit
  2 the dispute to the Court in whichever dispute resolution process the Court prefers.
  3 The burden of persuasion in any such proceeding shall be on the Designating Party.
  4 Unless the Designating Party has waived or withdrawn the confidentiality
  5 designation, all Parties shall continue to afford the material in question the level of
  6 protection to which it is entitled under the Producing Party’s designation until the
  7 Court rules on the challenge.
  8              C.     Persons Authorized to Review Confidential Information
  9              The Parties and their attorneys may also review Confidential Information
 10 disclosed pursuant to this Protective Order. Additionally, non-attorney employees
 11 and experts or consultants retained by the Parties with a legitimate need and reason
 12 to review Confidential Information to support or oppose the County’s Motion and
 13 any other motion in this lawsuit may also review Confidential Information, provided
 14 such non-attorney employees or consultants and retained experts first execute the
 15 following written statement:
 16              “I, ______________________________, acknowledge that I have reviewed
 17              and am familiar with the terms of the Stipulated Protective Order Regarding
 18              the County’s Rule 60(b)(5) Motion (“Stipulated Protective Order”) and I
 19              hereby agree to comply with and to be bound by the terms and conditions of
 20              said Stipulated Protective Order with respect to the handing, review, use and
 21              disclosure of any Confidential Information.
 22              Dated: __________ /s/ ___________________________”
 23              The attorneys for the Parties shall be responsible for maintaining the signed
 24 original of such written statement, and copies shall be provided upon request by a
 25 Party’s counsel. Other than those expressly permitted to review Confidential
 26 Information as set forth above, no one else may review, be given access to, or
 27 otherwise be purposefully exposed to any Confidential Information or any
 28 transcript, quotation, paraphrase, summary, notes, or other description containing or
      443726.1
                                                    9                Case No. 2:02-cv-05662 JAK(FFMx)
                      STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 10 of 14 Page ID
                                 #:10804



  1 referring to Confidential Information.
  2              D.     Limitations On Use Of Confidential Information
  3              Confidential Information shall not be used, handled, reviewed, or disclosed
  4 for any purpose or in any manner inconsistent with this Protective Order. Any use,
  5 handling, review, or disclosure of Confidential Information prohibited by this
  6 Protective Order shall constitute a violation of this Protective Order. The Parties
  7 and any persons or entities who receive Confidential Information pursuant to Part
  8 V.C of this Protective Order expressly agree that Confidential Information shall not
  9 be disclosed for purposes of, or used in, any litigation, arbitration or other
 10 proceeding other than this lawsuit.
 11              In the event of any unauthorized use, handling, review, or disclosure of
 12 Confidential Information, the Parties must immediately notify each other and the
 13 Court in writing of such unauthorized use, handling, review or disclosure.
 14              E.     Procedures For The Filing Of Any Confidential Information With
 15                     The Court
 16              The Parties shall take all reasonable steps to redact any publicly filed
 17 documents to ensure not to reveal any information otherwise protected by law,
 18 including, but not limited to, private health information or juvenile/dependency case
 19 file information. If such redactions are not feasible, the Parties must file
 20 Confidential Information under seal per the Federal Rules of Civil Procedure and the
 21 Local Rules of the Central District of California.
 22              With respect to confidential and private financial and identifying information,
 23 such as social security numbers, taxpayer identification numbers, bank accounts and
 24 other such information, the Parties may redact such information before producing it.
 25              With respect to confidential information regarding dependency and juvenile
 26 records that is protected under HIPAA, the California Confidentiality of Medical
 27 Information Act (Civil Code § 56, et seq.), California Welfare & Institutions Code
 28 section 827 and California Welfare & Institutions Code section 5328 (the
      443726.1
                                                    10               Case No. 2:02-cv-05662 JAK(FFMx)
                      STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 11 of 14 Page ID
                                 #:10805



  1 “Confidential Dependency/Juvenile Information”), the Parties agree to exchange
  2 that information in unredacted form. The producing party must designate material
  3 that contains Confidential Dependency/Juvenile Information as “Confidential.”
  4              It is the sole responsibility of the Party that intends to publicly file (the
  5 “Filer”) anything that contains Confidential Dependency/Juvenile Information to
  6 redact or otherwise file under seal so that the material is not disclosed publicly.
  7              F.     Return or Destruction of Confidential Information
  8              If the Court terminates its jurisdiction over this lawsuit, Plaintiffs shall
  9 destroy, or shall return to the County Defendants, all copies (electronic, hard copy,
 10 or other) of all Confidential Information that was produced or made available to
 11 them in connection with this case since entry of this Protective Order. Upon such
 12 destruction or return of Confidential Information, Plaintiffs shall also provide the
 13 County Defendants with the following certification in writing:
 14              “On behalf of Plaintiffs, I, ______________________, hereby certify that all
 15              copies of all Confidential Information that was ever produced or made
 16              available to Plaintiffs by the County Defendants have been destroyed or
 17              returned to the County Defendants in accordance with the terms of the
 18              Stipulated Protective Order.”
 19              G.     No Waiver Of Objections
 20              Nothing in this Protective Order constitutes any ruling or finding by the Court
 21 other than those specifically set forth herein. Nothing in this Protective Order or in
 22 the Parties’ stipulations constitutes a waiver by any Party of any right to request
 23 information or to object to such requests as not necessary to oppose or support the
 24 Motion.
 25              H.     Subpoena For Confidential Information
 26              In the event that Plaintiffs or their counsel are served with a subpoena seeking
 27 production of Confidential Information, that Party must immediately notify the other
 28 Parties by written notice and may not produce or otherwise disclose Confidential
      443726.1
                                                    11               Case No. 2:02-cv-05662 JAK(FFMx)
                      STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 12 of 14 Page ID
                                 #:10806



  1 Information to the entity who served the subpoena without written permission from
  2 the County or by order of the Court.
  3              I.      Modification
  4              For good cause, any Party may seek a modification of this Protective Order,
  5 first by attempting to obtain the consent of the other Parties to such modification,
  6 and then, absent consent, by application to the Court. However, no modification
  7 based on consent of the other Parties shall be valid or effective unless in writing
  8 signed by all Parties.
  9              J.      Survivability Of This Protective Order
 10              This Protective Order shall survive the conclusion of this action, and the
 11 Court retains jurisdiction to enforce it.
 12              K.      Authority
 13              Plaintiffs expressly represent and warrant that Robert D. Newman has been
 14 duly authorized to execute this Stipulated Protective Order on behalf of all Plaintiff
 15 class members.
 16              L.      Data Match
 17              On June 11, 2007, the Court entered an Order permitting DCFS and DMH to
 18 conduct a data match. (ECF Dkt. No. 526 (the “Data Match Order”).) The Parties
 19 agree that the terms of the Data Match Order shall be continued until the resolution
 20 of the Motion.
 21              ///
 22              ///
 23              ///
 24              ///
 25              ///
 26              ///
 27              ///
 28              ///
      443726.1
                                                     12               Case No. 2:02-cv-05662 JAK(FFMx)
                       STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 13 of 14 Page ID
                                 #:10807



  1              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  2
  3 DATED: December 12, 2019                   MILLER BARONDESS, LLP
  4
  5
                                               By:        /s/ David W. Schecter
  6
                                                      DAVID W. SCHECTER
  7                                                   Attorneys for County Defendants
  8
  9 DATED: December 12, 2019                   WESTERN CENTER ON LAW & POVERTY
 10
 11
                                               By:        /s/ Robert D. Newman
 12
                                                      ROBERT D. NEWMAN
 13                                                   Attorneys for Plaintiffs
 14
 15
                 I hereby attest that pursuant to Local Rule 5-4.3.4, I have received
 16
      concurrence in the filing of this document from each of the other Signatories.
 17
 18
      DATED: December 12, 2019                 MILLER BARONDESS, LLP
 19
 20
 21                                            By:        /s/ David W. Schecter
 22                                                   DAVID W. SCHECTER
                                                      Attorneys for County Defendants
 23
 24
 25
 26
 27
 28
      443726.1
                                                  13               Case No. 2:02-cv-05662 JAK(FFMx)
                    STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 1009 Filed 12/12/19 Page 14 of 14 Page ID
                                 #:10808



  1                                     [PROPOSED] ORDER
  2              Having considered the above Stipulated Protective Order, and for good cause
  3 shown, the Stipulated Protective Order is GRANTED and shall govern the use and
  4 exchange of information and documents for purposes of discovery or other
  5 proceedings in connection with the County’s Rule 60(b)(5) Motion.
  6
  7              IT IS SO ORDERED
  8
  9 DATED: ________________
                                                 Hon. Frederick F. Mumm
 10
                                                 United States Magistrate Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      443726.1
                                                  14               Case No. 2:02-cv-05662 JAK(FFMx)
                    STIPULATED PROTECTIVE ORDER RE: THE COUNTY’S RULE 60(b)(5) MOTION
